Citation Nr: 0313666	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-18 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
for VA hospitalization under the provisions of 38 C.F.R. 
§ 4.29.

2.  Entitlement to interest income on the amount of an award 
for retroactive compensation benefits.

(The issue of entitlement to compensation for cataracts under 
the provisions of 38 U.S.C.A. § 1151 will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had active duty from November 1968 to July 1970.

This appeal arises from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied entitlement to interest 
income on retroactive compensation benefits granted for post-
traumatic stress disorder (PTSD).  The appeal also arises 
from an August 1998 rating decision of the RO that denied 
entitlement to a temporary total disability evaluation for VA 
hospitalization under the provisions of 38 C.F.R. § 4.29.  

The Board of Veterans' Appeals (Board) notes that in a rating 
decision of October 1997, the veteran was granted entitlement 
to PTSD, which was evaluated as 30 percent disabling.  He 
appealed this evaluation.  However, in a signed letter 
received in March 1999, the veteran formally withdrew this 
issue from appeal.  Therefore, the issue of entitlement to a 
higher evaluation for PTSD is no longer in appellate status.

The Board is undertaking additional development on the claim 
of entitlement to compensation for cataracts under the 
provisions of 38 U.S.C.A. § 1151, pursuant to 38 C.F.R. 
§ 20.901(a) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue 
or remand the case for adjudication by the RO, whichever is 
appropriate.


FINDINGS OF FACT

1.  The veteran resided at a VA domiciliary from June 1991 to 
April 1993 on the basis that he was a homeless veteran.  
During this residence he did not require hospital treatment 
in excess of 21 days for any service-connected disability.

2.  Absent statutory authority, there is no entitlement to 
interest on the payment of VA disability compensation.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total hospitalization rating 
for the period from June 1991 through April 1993 have not 
been met.  38 C.F.R. § 4.29 (2002).

2.  The appellant's claim for interest on the payment of VA 
disability compensation based on a grant of service 
connection and a 30 percent disability rating for PTSD is 
without legal merit.  38 U.S.C.A. §§ 511, 1110, 7104(c), 
7105(d)(5), 7108 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters issued in April and May 1998, the RO 
informed the veteran that there was no basis in the laws 
governing payment of VA compensation for the award of 
interest on retroactive compensation benefits.  The Statement 
of the Case (SOC) issued in January 1999 informed the veteran 
that his admission to a VA domiciliary facility was not 
recognized as VA hospitalization under the provisions of 
38 C.F.R. § 4.29.  Regarding the issue of interest income, 
the noted letters specifically informed the veteran that no 
type of evidence, outside of a statutory change, would 
substantiate this claim.  In regards to the claim for a 
temporary total disability evaluation, he was informed in the 
SOC that the evidence would have to show that he was 
concurrently in a VA hospital day program.  Thus, the veteran 
was informed of the actions he must take and the type of 
evidence required in order to establish his current claims.  
He was also notified of the type of actions that were 
required of him, to include his identification of pertinent 
evidence and his own attempt to obtain and forward this 
evidence to VA.  He was informed of the development that 
would be completed by VA in substantiating his claim, to 
include obtaining pertinent VA medical records.  In the SOC 
and the subsequent Supplemental Statements of the Case 
(SSOC), VA specifically notified him of the evidence that it 
had considered.  The SOC and SSOCs also notified the veteran 
of the pertinent laws and regulations and the reasons and 
bases for VA's decision.  He was also notified of both the 
old and new laws and regulations governing VA's duty to 
notify and assist and given an opportunity to comment on 
them.  Based on the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include VA medical 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  The veteran has not alleged that he is currently in 
receipt of Social Security Administration disability 
benefits, and there is no indication that other Federal 
department or agency records exist that should be requested.  
See 38 U.S.C.A. § 5106.  Evidence received from the SSA in 
October 1993 indicates that a prior claim for SSA disability 
benefits was denied on the basis that the veteran had not 
worked long enough under the SSA system.  A letter from a 
private attorney in July 1991 indicates that the veteran 
filed a Workers' Compensation claim in the early 1980s for an 
on-the-job accident.  As the issue of entitlement to interest 
income is a matter of law and not the evidence, and as the 
basis for the award of benefits under 38 C.F.R. § 4.29 
happened during a domiciliary stay many years after the 
veteran's on-the-job accident, any evidence contained in the 
Workers' Compensation file would have no bearing on the 
current issues.  In addition, a private orthopedic 
examination of June 1984 described the treatment and 
residuals of an on-the-job injury to the veteran's low back 
sustained in January 1984.  Thus, it appears that the claims 
file contains the medical evidence reviewed in connection 
with the Workers' Compensation claim.

In addition, as the only medical issue in this decision 
concerns whether the veteran's stay at a VA domiciliary is 
considered "hospitalization" under the provisions of 
38 C.F.R. § 4.29, and his treatment records for this period 
have been obtained, a VA compensation examination is not 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran has not identified any private healthcare 
provider that has custody of any records that would be 
pertinent to the current claims.  Thus, the duty to notify 
the veteran of an inability to obtain identified records has 
been met.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  By letter of February 2003, VA informed the 
veteran that his case was being forwarded to the Board and, 
in effect, that it would not undertake any further 
development in his claims.  A review of the claims file 
indicates that the veteran has not requested a hearing before 
VA. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claims.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to a Temporary Total Disability Evaluation under 
the Provisions of 38 C.F.R. § 4.29

In March 1991, the veteran applied for admission to a VA 
homeless program, that included residence at a VA domiciliary 
facility, based on his status as a homeless veteran.  
According to the Domiciliary Care for Homeless Veterans 
Contract that the veteran signed in March 1991, the basis of 
his stay was under a homeless veterans program that was "a 
structured, short-term process with goals including 
establishment of a stable job, learning and using financial 
responsibility and ultimately obtaining affordable housing."  
However, in April 1991, the veteran withdrew his application 
on the basis that he currently had financial resources and 
was expecting to be offered a job in the near future.  

The VA domiciliary records indicate that the veteran was 
admitted to a VA domiciliary in June 1991 as part of the 
homeless veterans program.  VA medical records dated from 
June 1991 to April 1993 show treatment for various disorders, 
to include psychiatric problems, cataracts, and low back 
pain.  In June 1992, a VA eye examination found a cataract in 
the veteran's right eye.  He was scheduled for outpatient 
surgery to remove this cataract, but refused to undergo such 
a procedure.  The Discharge Summary from this domiciliary 
stay indicates that the veteran underwent extensive 
psychological counseling.  It also noted that attempts to 
accomplish a discharge plan were frustrated by his inability 
to hold a live-in/work-out job.  The veteran's psychological 
counseling was reported to have allowed him to better cope 
with his impulsiveness and erratic planning, making a 
discharge possible.  The diagnosis noted on the veteran's 
psychiatric examinations during this stay and the April 1993 
Discharge Summary was for a passive-aggressive personality 
disorder.

The veteran claims entitlement to a temporary total 
hospitalization rating under 38 C.F.R. § 4.29 for the period 
from June 1991 through April 1993, based on his stay at a VA 
domiciliary.  In pertinent part, 38 C.F.R. § 4.29 permits a 
temporary total compensation rating when a service-connected 
disability has required continuous hospital treatment for a 
period in excess of 21 days.

The veteran's only service-connected disabilities are 
intertriginous rash of the groin and axillary folds and PTSD.  
The evidence shows that his stay at the VA domiciliary was 
solely based on his status of being homeless and not for 
treatment for any specific disorder.  During his residence at 
the VA domiciliary, he received periodic care for a variety 
of ailments.  However, there is no indication in the medical 
evidence that any of these disorders required inpatient care.  
While the veteran did received psychological counseling, the 
treatment records do not indicate that this treatment 
required inpatient stay if the veteran had not been a 
resident at the domiciliary.  Also, the evidence indicates 
that the veteran's PTSD did interfere with his ability to 
successfully complete the homeless program.  However, both 
the treatment records and the discharge summary clearly 
attributed these difficulties to his personality disorder, 
not his PTSD.  There is no medical evidence or objective 
opinion of record that shows the veteran required continuous 
hospital treatment or inpatient care for more than 21 days 
based on his PTSD or intertriginous rash during the period 
from June 1991 to April 1993.  

During the veteran's stay at the VA domiciliary, he was 
diagnosed with a right eye cataract in June 1992.  He was 
referred for an outpatient procedure to remove the cataract, 
but refused to undergo this treatment.  There is no medical 
evidence or objective opinion of record that shows he 
required continuous hospital treatment or inpatient care for 
more than 21 days based on his cataracts.  The Board notes 
that the veteran currently has a claim on appeal regarding 
entitlement to compensation for cataracts under the 
provisions of 38 U.S.C.A. § 1151 based on his stay at the VA 
domiciliary.  However, even considering the potential finding 
that such compensation is warranted, the historical record of 
his domiciliary care does not show that he received 
continuous hospital treatment or inpatient care for more than 
21 days for the cataract.  The record evaluating entitlement 
to the temporary total disability evaluation is therefore a 
matter of the historical record and any later award of 
compensation for cataracts would have no bearing on its 
outcome.  See Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991) 
(Issues are inextricably intertwined when there is a very 
real potential that the conclusions regarding one issue would 
have a meaningful impact upon the outcome of another issue.) 

During the period from June 1991 through April 1993, the 
veteran did not require hospital treatment in excess of 21 
days for any service-connected disability.  Thus he does not 
meet the legal criteria for a temporary total hospitalization 
rating under 38 C.F.R. § 4.29 for this period.  As the 
medical evidence does not support the veteran's contention 
that his stay at a VA domiciliary from June 1991 to April 
1993 was due to treatment of a chronic disability, the 
preponderance of the evidence is against the claim for a 
temporary total disability evaluation due to hospitalization 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Entitlement to Interest Income on Retroactive VA Disability 
Compensation

The veteran filed a claim for entitlement to service 
connection for PTSD in September 1992.  He subsequently was 
granted service connection for PTSD, which was evaluated as 
30 percent disabling effective from September 3, 1992, in a 
rating decision of October 1997.  The veteran contends that 
based on this award he is entitled to interest income on the 
amount of the retroactive compensation he received.

While 38 U.S.C.A. § 1110 authorizes the VA Secretary to make 
payments of disability compensation, there is no statute 
authorizing the Secretary to make payments of interest on 
such awards.  There is some authority in the law, where 
authorized by statute, that interest may be paid by certain 
government agencies.  Such cases, however, have involved the 
so-called "commercial activity exemption," allowing for the 
payment of interest where the government has "cast off the 
cloak of sovereignty and assumed the status of a private 
commercial enterprise."  See Vail et. al. v. Brown, 841 F. 
Supp. 909 (1994).  That is not the circumstance here.  
Presumably, the government could also be held liable for a 
"taking" under the Fifth Amendment to the Constitution, and 
such liability might extend to interest payments.  That is 
not the circumstance here either, as the veteran had no 
property interest in the successful disposition of his 
compensation claim.  An expectation, even a well-founded 
expectation, of a successful disposition of his disability 
claim does not constitute "property."  The Supreme Court has 
held that the Due Process Clause of the Fifth Amendment does 
not itself confer a property interest; there must be an 
independent source, such as a statute or regulation.  See 
Board of Regents v. Roth, 408 U.S. 564, 577 (1972); Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); aff'd 86 F.3d 1178 (Fed. 
Cir. 1996).

The veteran argued in his substantive appeal of November 1998 
that failure to pay interest income on his retroactive 
compensation benefit violated the Ninth Amendment to the 
Constitution.  According to the Ninth Amendment, "[t]he 
enumeration in the Constitution, of certain rights, shall not 
be construed to deny or disparage others retained by the 
people."  However, the veteran has failed to cite any 
Constitutional or statutory provision that would entitle him 
to the interest income he seeks.  That is, while the Ninth 
Amendment forbids a federal agent from denying or disparaging 
a right of a person not specifically enumerated in the 
Constitution, but that otherwise exists based on law; the 
veteran has failed to cite to the legal basis that would 
entitle him to interest income on retroactive VA 
compensation.  Without such a legal entitlement, the 
provisions of the Ninth Amendment are not applicable to the 
current case.  Where there are no Constitutional 
requirements, and the "commercial activity exemption" is not 
for application, any allowance for the payment of interest on 
a claim against the United States requires an explicit waiver 
of sovereign immunity by Congress.  Fidelity Construction Co. 
v. United States, 700 F.2d 1379, 1783 (Fed. Cir. 1983).

The Supreme Court has repeatedly upheld the limitation on 
payment of interest by the Government.  The no-interest 
exceptions have been expressly defined.  The United States 
may only pay interest pursuant to a contract, in 
circumstances authorized by a statute, where the Government 
has consented to do so, where there has been a taking under 
the Fifth Amendment, or where the Government operates as a 
commercial entity.  Library of Congress v. Shaw, 478 U.S. 
310, 317 (1986); United States v. Louisiana, 446 U.S. 253, 
264-265 (1980); Smyth v. United States, 302 U.S. 329, 353 
(1937).

There is no statute or case law cited by the veteran that 
provides for the payment of interest by VA on disability 
compensation awards.  The veteran has argued that retroactive 
interest payments made to or by the Internal Revenue Service 
(IRS) and other federal agencies are analogous to his claim.  
The Board is bound in its decisions by applicable statutes, 
VA regulations, instructions of the Secretary, and precedent 
opinions of the General Counsel, except to the extent that 
they are inconsistent with binding judicial decisions.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, as 
determinations of the IRS and other federal agencies are 
based on different laws and regulations than those applicable 
to VA benefits, they are not binding on the Board.

Under the laws of the United States, veterans' benefits, like 
other social welfare benefits, are funded by tax revenues.  
Essentially, they transfer funds from the taxpayers of the 
United States to persons the United States Congress deems 
worthy, or in need of financial assistance.  The Congress has 
broad leeway in determining who is qualified to receive 
veterans' benefits and what type of benefits should be 
provided.  Quiban v. Veterans Administration, 928 F.2d 1154 
(D.C. Cir. 1991).  In OPM v. Richmond, 496 U.S. 414, 426 
(1990), the Supreme Court held that the judicial branch 
cannot grant a money remedy that Congress has not authorized.  
With regard to the specific area of veterans' benefits, the 
Court of Appeals for Veterans Claims has held that payments 
of money from federal treasury are limited to those 
authorized by statute.  Bernier v. Brown, 7 Vet. App. 434 
(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994); Lozano 
v. Derwinski, 1 Vet. App. 184, 185-86 (1991).  Thus, the 
Board, as an administrative judicial body, is prohibited from 
ordering the payment of interest on the appellant's 
retroactive benefits, because there is no statute authorizing 
such a payment.

Thus, consistent with provisions for benefits payments by VA 
to veterans, their survivors, or dependents, the Board finds 
that the veteran's claim for interest income on retroactive 
disability compensation is without legal merit.  38 U.S.C.A. 
§§ 511, 7104, 7105 (d)(5), 7108; 38 C.F.R. §§ 19.4, 19.5, 
20.101.  The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

A temporary total hospitalization rating under 38 C.F.R. § 
4.29, claimed for the period from June 1991 through April 
1993, is denied.

The appeal for payment of interest income on retroactive VA 
disability compensation based on a grant of service 
connection and a 30 percent disability rating for PTSD is 
dimissed.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

